Fairchild, C. J.
The motion of the appellant was properly denied. Aside from the fact that there is no evidence *314that respondent concealed any witnesses and that the “written material,” revealing as it may be of respondent’s regard for another than her former husband, came into being several months after the divorce judgment was entered, it clearly appears that the motion is not timely as being within the limited period fixed by statute for such procedure. The rule governing here is that a motion for a new trial founded upon newly discovered evidence may be heard upon affidavits and the papers in the action, but such a motion is to be made within one year from the verdict or finding. Sec. 270.50, Stats. Zinc Carbonate Co. v. First Nat. Bank, 103 Wis. 125, 79 N. W. 229; Erickson v. Clifton, 265 Wis. 236, 61 N. W. (2d) 329.
By the Court. — Order affirmed.